           Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 1 of 18


1    Sean Riordan (CA Bar No. 255752)
     AMERICAN CIVIL LIBERTIES UNION
2    FOUNDATION OF NORTHERN CALIFORNIA
     500 Capitol Mall, Suite 2350
3    Sacramento, CA 95814
     T: 916.620.9705
4    sriordan@aclunc.org

5    Matthew Cagle (CA Bar No. 286101)
     Christine Sun (CA Bar No. 218701)
6    AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF NORTHERN CALIFORNIA
7    39 Drumm Street
     San Francisco, CA 94111
8    T: 415.343.0758
     mcagle@aclunc.org
9    csun@aclunc.org

10   John G. Heller (CA Bar No. 129901)
     Si Eun Amber Lee (CA Bar No. 197329)
11   ROGERS JOSEPH O'DONNELL, PC
     311 California Street, 10th Floor
12   San Francisco, CA 94104
     T: 415.956.2828
13   jheller@rjo.com
     slee@rjo.com
14
     Attorneys for Plaintiffs Tanya Faison and Sonia Lewis
15
                                    UNITED STATES DISTRICT COURT
16
                               EASTERN DISTRICT OF CALIFORNIA
17

18                                                     Case. No. ___
          TANYA FAISON and SONIA LEWIS,
19                                                    COMPLAINT FOR DECLARATORY
                      Plaintiffs,                     AND INJUNCTIVE RELIEF AND
20                                                    DAMAGES
21        v.

22        SCOTT R. JONES, individually and as
          Sheriff of Sacramento County,
23
                      Defendant.
24

25

26
27

28


      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
            Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 2 of 18


1           Plaintiffs Tanya Faison and Sonia Lewis (collectively “Plaintiffs”) bring this complaint

2    against Sacramento County Sheriff Scott Jones (“Defendant”), and allege the following:

3                                            INTRODUCTION

4           1.      This case is about the right to criticize a public official in an online public forum

5    without being censored. Plaintiffs are the leaders of the Black Lives Matter Sacramento chapter,

6    a group that has publicly and repeatedly criticized Sheriff Jones and the Sacramento Sheriff’s

7    Department. Sheriff Jones deleted Plaintiffs’ critical comments from his official “Sheriff Scott

8    Jones” Facebook Page and then banned them from the Page. In so doing, Sheriff Jones censored

9    Plaintiffs’ voices during a critical time of public debate in Sacramento about whether and how

10   his Department should be subjected to outside oversight.

11          2.      Plaintiffs bring this freedom of speech case under the First Amendment to the

12   U.S. Constitution, 42 U.S.C. § 1983, and Article 1, Section 2(a) of the California Constitution,

13   seeking declaratory and injunctive relief and damages.

14          3.      The internet is among the most important places for the exchange of views,

15   enabling a person “to become a town crier with a voice that resonates farther than it could from

16   any soapbox.” Reno v. American Civil Liberties Union, 117 S. Ct. 2329, 2344 (1997). Social

17   media like Facebook are the “vast democratic forums of the Internet”—modern public squares

18   where Americans can debate politics, religion, and other social issues. Reno, 117 S. Ct. at 2343.

19   Facebook and other social media provide “perhaps the most powerful mechanisms available to a

20   private citizen to make his or her voice heard.” Packingham v. North Carolina, 137 S. Ct. 1730,

21   1737 (2017). “[S]ocial media users employ these websites to engage in a wide array of protected

22   First Amendment activity on topics ‘as diverse as human thought.’” Id. at 1735–36 (quoting

23   Reno, 117 S. Ct. at 2329). These platforms are “revolution[ary]” in their ability to increase civic

24   engagement with elected officials through the instantaneous and direct communication

25   opportunities afforded by their features. Id. at 1736. The direct communication between

26   constituents and public officials on Facebook is analogous to speech that, until recently, was only

27   attainable for people who were physically gathered in the same space, such as in a public park or

28   town hall. See Lyrissa Lidsky, Public Forum 2.0, 91 B.U. L. REV. 1975, 2005 (2011).

                                                                                 Page No. 1
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
            Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 3 of 18


1           4.      Through his Page, Sheriff Jones has established an important forum for the

2    expression of views and opinions about his office, his Department, and law enforcement policies.

3    Sheriff Jones frequently posts on the Page about the Department’s official business, including

4    incidents involving Sheriff’s deputies, the Department’s response to such incidents, the role of

5    the Department in relation to elected bodies, and service projects. Facebook users are entitled,

6    unless prevented by Sheriff Jones, to comment on these posts or those of other speakers. Any

7    member of the public (including those without a Facebook account who, though unable to

8    comment, can nonetheless view the Page) are thus able to review and consider the viewpoints—

9    often competing—expressed on the Page. Under governing law, the Sheriff Jones Facebook

10   Page thus qualifies as a public forum under the First Amendment and the California constitution.

11          5.      In late October and early November 2018, each Plaintiff posted comments critical

12   of Sheriff Jones on his Page under his posts discussing the oversight of his Department and

13   Black Lives Matter Sacramento. Sheriff Jones deleted Plaintiffs’ comments from his Page and

14   banned them from making any further comments.

15          6.      Sheriff Jones thereby impermissibly censored Plaintiffs based on the content of

16   their speech, their viewpoint, and their identity. By suppressing the voices of the leaders of

17   Black Lives Matter Sacramento, Sheriff Jones has violated these Plaintiffs’ constitutional rights.

18          7.      Plaintiffs respectfully request that the Court enter judgment declaring that

19   Defendant’s exclusion of Plaintiffs from the Page violates the First Amendment of the U.S.

20   Constitution and Article 1, Section 2(a) of the California Constitution, enjoining Defendant from

21   engaging in unlawful censorship of comments, mandating that Defendant restore Plaintiffs’ posts

22   and posting privileges, and awarding Plaintiffs damages and attorneys’ fees and costs.

23                                            THE PARTIES

24          8.      Plaintiff Tanya Faison is a resident of Sacramento, California, and the founder

25   and co-lead of Black Lives Matter Sacramento (BLM-Sacramento), a chapter of the national

26   organization, Black Lives Matter. BLM-Sacramento is and has been a vocal critic of law

27   enforcement treatment of Black people in and around Sacramento, including with respect to

28   incidents that have resulted in shooting deaths.

                                                                                 Page No. 2
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
            Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 4 of 18


1           9.      Plaintiff Sonia Lewis is a resident of Sacramento County, California, and is co-

2    lead for BLM-Sacramento.

3           10.     Defendant Sheriff Scott R. Jones is the Sheriff of Sacramento County and, on

4    information and belief, a resident of Sacramento County.

5                                     JURISDICTION AND VENUE

6           11.     This Court has subject matter jurisdiction over Plaintiffs’ federal constitutional

7    claims under 28 U.S.C. §§ 1331 and 1343, and 42 U.S.C. §§ 1983 and 1988, because they arise

8    under the Constitution and laws of the United States.

9           12.     This Court has subject matter jurisdiction over Plaintiffs’ California state

10   constitutional claims under 28 U.S.C. § 1367, because they substantially relate, both legally and

11   factually, to the federal constitutional claims upon which original jurisdiction is premised.

12          13.     This Court has personal jurisdiction over the Defendant because he is a resident of

13   California.

14          14.     This Court has jurisdiction to grant declaratory and injunctive relief pursuant to

15   28 U.S.C. § 2201-02 and 42 U.S.C. § 1983.

16          15.     Venue in this district is proper under 28 U.S.C. § 1391(b)(1) and (2) because the

17   Defendant is a resident of the district, and a substantial part of the events or omissions giving rise

18   to the claim occurred within this district.

19                                      FACTUAL ALLEGATIONS

20                      Relevant Features of the Facebook Social Media Platform

21          16.     Facebook. Facebook is a social media platform with approximately 2.27 billion

22   monthly users worldwide, including approximately 214 million users in the United States. The

23   site allows users to upload content—including text, news articles, photos, and video. It also

24   permits other users to respond to, comment on and interact with others in relation to such

25   content.

26   //

27   //

28   //

                                                                                 Page No. 3
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
              Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 5 of 18


1             17.    Profile. A profile is the home page of a Facebook account typically used by

2    private individuals. It is “a place on Facebook where you can share information about yourself,

3    such as your interests, photos, videos, current city and hometown.”1

4             18.    Page. In contrast to a “profile,” a Facebook “Page” is a way for “[b]usinesses,

5    organizations and public figures” to “connect with their customers or fans.”2

6             19.    Posts. The content that a Facebook user shares with friends, followers or the

7    public is called a “post.” Posts can be made by the owner of a profile or Page, or by other users

8    who visit a profile or page.

9             20.    Replying or commenting. Facebook users can respond to or comment on posts,

10   unless not permitted to do so. This is called “replying” or “commenting.” Replies appear

11   immediately under the post to which they respond, thereby reflecting the interaction of ideas or

12   viewpoints that the Facebook Page or profile is intended to foster.

13            21.    Sharing. Facebook users can “share” another user’s post, thereby publishing the

14   post on such user’s own profile or page.

15            22.    Banning and deleting. An owner of a Facebook Page controls its content. They

16   may delete posts made by other users and may “ban” a user from posting on the Page. A banned

17   user remains able to view posts by the owner or other users on the Page, but is barred from

18   commenting, posting, or otherwise contributing to the Page, and is thereby excluded from

19   participation in the online dialogue or debate.

20                                  The Sheriff Scott Jones Facebook Page

21            23.    Sheriff Jones maintains a Facebook Page under the name “Sheriff Scott Jones.”

22   The Page contains a profile photo of Sheriff Jones in uniform and features a banner photo of a

23   Sacramento County Sheriff’s Department cruiser. It contains a “Public Figure” designation, and

24

25

26   1
      See Facebook, What’s the difference between a profile, Page, and a group?, available at
     https://www.facebook.com/help/337881706729661?helpref=faq_content.
27
     2
      See Facebook, About: Pages, available at
28   https://www.facebook.com/help/282489752085908?helpref=faq_content.

                                                                                    Page No. 4
         Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
            Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 6 of 18


1    is distinct from Jones’s personal Facebook profile. The Sheriff Scott Jones Page has nearly

2    10,000 followers:

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24          24.     The “About” section of the Sheriff Jones Facebook Page includes a “Biography”
25   that highlights Sheriff Jones’ role, goals and initiatives as “the 36th Sheriff of Sacramento
26   County”:
27   ///
28   ///
                                                                                 Page No. 5
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
            Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 7 of 18


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22          25.     The Sheriff Scott Jones Facebook Page features frequent posts by Sheriff Jones
23   discussing his Department’s activities and encouraging support from constituents. On January 9,
24   2019, for example, Sheriff Jones posted information about the swearing in for his third term,
25   including an image of the Sheriff’s “oath of office.” As another example, on October 27, 2018,
26   Sheriff Jones commented on the shooting at a Pittsburgh synagogue and included his
27   Department’s official press release on that incident.
28

                                                                                 Page No. 6
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
            Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 8 of 18


1           26.     Like other Facebook Pages, the Sheriff Jones Page is interactive. It provides a

2    platform for constituents to voice their approval of the Department’s policies and practices—and

3    purportedly their critiques—along with an opportunity for Sheriff Jones to respond.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19          27.     In recent months, the Page has become a forum for debate over a controversy

20   concerning the oversight of Sheriff Jones’ Department. The controversy began with the

21   publication of a report by Sacramento County’s Inspector General in August 2018 criticizing the

22   Department over the fatal 2017 shooting of Mikel McIntyre by Sheriff’s Deputies. In response

23   to the report, Sheriff Jones refused to grant the Inspector General access to departmental

24   facilities. This “lockout” became the subject of multiple meetings before the Sacramento County

25   Board of Supervisors. The issue has been reported and discussed in dozens of articles and

26   columns in the Sacramento Bee and other sources of news.

27   ///

28   ///

                                                                                 Page No. 7
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 9 of 18


1           28.    In the context of this lockout, on October 31, 2018, Sheriff Jones posted an appeal

2    for public support on his Facebook Page, warning that certain Sacramento County Supervisors

3    would seek to place his Department under oversight of the Inspector General—which he claimed

4    would thereby bring it under the “control” of BLM-Sacramento—and urging his supporters to

5    contact members of the Board of Supervisors.

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26          29.    In response to this post, supporters and critics of Sheriff Jones posted dozens of
27   comments on the Page.
28

                                                                                 Page No. 8
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 10 of 18


1           30.     On November 7, 2018, Sheriff Jones posted a link to an op-ed he authored for the

2    Sacramento Bee defending the Department’s independence and arguing against outside

3    oversight. In the text of that post, Sheriff Jones called on supporters to attend an upcoming public

4    meeting of the Sacramento Board of Supervisors:

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23          31.     In response to this post, supporters and critics of Sheriff Jones posted dozens of

24   comments on the Page.

25                         Plaintiffs’ Criticism of Sheriff Jones and His Department

26          32.     Black Lives Matter describes itself as “a chapter-based, member-led organization

27   whose mission is to build local power and to intervene in violence inflicted on Black

28

                                                                                 Page No. 9
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
             Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 11 of 18


1    communities by the state and vigilantes.”3 BLM-Sacramento describes itself as engaging in

2    three key areas of activity: (1) fighting for people who are victims of police brutality and/or

3    murder; (2) working to abolish the current systems that exist and replacing them with

4    community, restorative, and transformative justice; and (3) bringing Black joy and healing into

5    Black communities.

6             33.     In her role as the local BLM-Sacramento leader, Faison has been publicly critical

7    of Sheriff Jones and his Department, particularly after several instances in which Black persons

8    were fatally shot by Sheriff’s Deputies. In October 2016, for example, Faison organized a

9    candlelight vigil in Sheriff Jones’ neighborhood honoring the memory of Adriene Ludd, who

10   was killed by Sheriff’s Deputies on October 22, 2015.

11            34.     Lewis has similarly been vocal in her criticism of Sheriff Jones and his

12   Department, particularly Jones’s resistance to external oversight by the County’s Inspector

13   General.

14            35.     On June 28, 2017, BLM-Sacramento demanded the firing and prosecution of the

15   deputies responsible for the fatal shootings of Black persons by Sheriff’s Deputies. On July 10,

16   Sheriff Jones responded with a letter to Faison, writing that “there are far more responsible,

17   effective voices for the African American community here in Sacramento than you.” On August

18   8, Faison convened a press conference to denounce Jones’ reaction, stating “[Jones] doesn’t get

19   to tell black people who their leaders are.”

20            36.     In September 2018, Sheriff Jones encouraged counter-protesters to support law

21   enforcement at a protest organized by BLM-Sacramento. Faison criticized Sheriff Jones’s

22   efforts, telling the Sacramento Bee that “[w]e are fighting so that [we] can live, and he just wants

23   to be right. The only thing he should be doing is making changes in his department.”4

24            37.     BLM-Sacramento has criticized Sheriff Jones throughout the public debate about

25   his lockout of the Inspector General from the Department’s facilities. Faison spoke about the

26
     3
         About, Black Lives Matter, https://blacklivesmatter.com/about/.
27
     4
      Daniel Hunt, Protest planned outside CA cops’ convention; a counterprotest is encouraged by
28   sheriff, Sacramento Bee (Sept. 17, 2018), available at
     https://www.sacbee.com/news/local/article218580300.html.
                                                                                   Page No. 10
         Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
             Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 12 of 18


1    issue of Inspector General oversight of the Department at a Board of Supervisors meeting on

2    October 30, 2018. At that meeting, she argued in favor of mandatory oversight, noting that

3    “[o]versight is oversight. It’s not an option.” Faison further criticized Sheriff Jones, pointing out

4    that he claimed “he is the only person who can make systemic change. That is just completely

5    offensive. We are the people, we have the power to make change as well. You are the Board,

6    you have the power to make systemic change as well.”5

7                        Sheriff Jones’s Banning of Faison and Deletion of Posts

8             38.    On November 5, 2018 at 3:41 p.m., Sheriff Jones posted on the Sheriff Jones

9    Facebook Page about his dispute with the Board of Supervisors regarding the Inspector General.

10   He urged supporters to attend a December 4 Board meeting and speak in support of him and the

11   Department. Sheriff Jones included screenshots of two Facebook posts associated with Faison

12   that were posted years earlier—one from the BLM-Sacramento Page and another from Faison’s

13   personal profile—and were critical of law enforcement. (See image on next page.)

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26
27
     5
       Public Meeting, Sacramento Board of Supervisors, at 2:04:2
28   http://www.agendanet.saccounty.net/sirepub/mtgviewer.aspx?meetid=12258&doctype=agenda&
     itemid=415687.
                                                                                   Page No. 11
         Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 13 of 18


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22          39.    That same day, Faison responded to Sheriff Jones by posting the following
23   comment on his Facebook Page, using her “Tanya Ikemba Faison” Facebook profile, one of two
24   that she maintains. “I think it’s creepy that you have saved screen shots from my page from
25   November 2015,” she posted. “You[r] concern of my abilities looks to be real. Thank you for
26   your confidence in me.”
27

28

                                                                                Page No. 12
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 14 of 18


1           40.     Sheriff Jones reacted first by deleting Faison’s comment, along with other critical

2    comments she made on his Facebook Page. Then, at around 4:45 p.m. on November 5, he

3    banned Faison from the Page altogether.

4           41.     Later that night, at around 9:00 p.m., Faison used a second Facebook profile she

5    maintains—her “Tanya Faison” profile—to post comments on Sheriff Jones’s Page, including a

6    condemnation of his deletion of her posts earlier that day:

7

8

9

10

11

12

13

14

15

16

17          42.     Sheriff Jones responded by deleting these comments, and by banning the Tanya

18   Faison profile from his Page.

19          43.     As of the filing of this lawsuit, Faison remains banned from the Sheriff Jones

20   Facebook Page, and thereby unable to comment, contribute or participate in any of the

21   discussions and debates occurring on this forum.

22                       Sheriff Jones’s Banning of Lewis and Deletion of Posts

23          44.     In his October 31, 2018, post on the Sheriff Scott Jones Page, Jones expressed

24   concern that his Department might fall under the control of “[Supervisor] Phil Serna, [columnist]

25   Marcos Breton, and Sacramento Black Lives Matter.” Using her “SoniBollonie Lewis”

26   Facebook profile, Lewis commented on that post, expressing her view that Sheriff Jones was

27   resisting external oversight of and accountability for the Department. Lewis made similar

28   comments in response to comments from supporters of Sheriff Jones.

                                                                                Page No. 13
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
            Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 15 of 18


1            45.     Sheriff Jones deleted Lewis’s comments from the Sheriff Jones Facebook Page

2    and banned Lewis from the Page.

3            46.      At some unknown point after Sheriff Jones banned Lewis from the Page but

4    before January 7, 2019, Sheriff Jones unbanned Lewis. However, at some other unknown point

5    between January 7 and January 20, 2019, Sheriff Jones again banned Lewis from the Page.

6            47.     These actions represent one set of a series of incidents—often corresponding with

7    a period of intense public controversy concerning law enforcement or the Department—in which

8    Sheriff Jones has banned Lewis, only to later unban her, to prevent Lewis’s timely input from

9    being included in a robust public debate.

10           48.     On information and belief, Sheriff Jones, at a minimum, acted in reckless and

11   callous disregard for Plaintiffs’ rights, entitling them to punitive damages.

12                                    FIRST CLAIM FOR RELIEF
13           (Violation of the First Amendment, 42 U.S.C. § 1983, and Article 1, Section 2(a))
                                      (Censorship in a Public Forum)
14
             49.     Plaintiffs reallege and incorporate by this reference each of the foregoing
15
     paragraphs, as if fully set forth in this claim for relief.
16
             50.     The Sheriff Jones Facebook Page constitutes a public forum under the United
17
     States and California Constitutions.
18
             51.     At the time he banned Plaintiffs from the Sheriff Jones Facebook Page, and
19
     deleted their comments, Sheriff Jones was acting under color of state law.
20
             52.     Sheriff Jones’s deletion of Plaintiffs’ comments, and his banning of them from the
21
     Sheriff Jones Facebook Page, was not content-neutral, nor narrowly tailored to serve important
22
     government interests, nor did it leave open ample alternative channels for communication of
23
     their messages. For these and other reasons, his conduct infringed upon Plaintiffs’ rights under
24
     the First Amendment and the California Constitutions.
25
             53.     Plaintiffs have no clear and adequate remedy at law for this violation of their
26
     constitutional rights and have suffered irreparable injury as a result of Defendant’s conduct,
27
     which will continue unless and until enjoined by appropriate order of this court. Plaintiffs are
28

                                                                                Page No. 14
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
            Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 16 of 18


1    also entitled to, at a minimum, nominal damages as compensation for the violation of their

2    constitutional rights, as well as punitive damages.

3
                                     SECOND CLAIM FOR RELIEF
4            (Violation of the First Amendment, 42 U.S.C. § 1983, and Article 1, Section 2(a))
5                                         (Viewpoint Discrimination)
             54.     Plaintiffs reallege and incorporate by this reference each of the foregoing
6
     paragraphs, as if fully set forth in this claim for relief.
7
             55.     Defendant banned Plaintiffs from the Sheriff Jones Facebook Page, and deleted
8
     their comments, because of the viewpoints they expressed on that Page and the viewpoints they
9
     have expressed as members of BLM-Sacramento. Sheriff Jones’ censorship and banning of
10
     Plaintiffs based on their viewpoints violated their right to freedom of expression under the
11
     United States and California Constitutions.
12
             56.     Plaintiffs have no clear and adequate remedy at law for this violation of their
13
     constitutional rights and have suffered irreparable injury as a result of Defendant’s conduct,
14
     which will continue unless and until enjoined by appropriate order of this court. Plaintiffs are
15
     also entitled to, at a minimum, nominal damages as compensation for the violation of their
16
     constitutional rights, as well as punitive damages.
17

18
                                      THIRD CLAIM FOR RELIEF
19           (Violation of the First Amendment, 42 U.S.C. § 1983, and Article 1, Section 2(a))
                                        (Speaker-based Discrimination)
20
             57.     Plaintiffs reallege and incorporate by this reference each of the foregoing
21
     paragraphs, as if fully set forth in this claim for relief.
22
             58.     Defendant banned Plaintiffs from the Sheriff Jones Facebook Page, and deleted
23
     their comments, because of their identities and affiliation with BLM-Sacramento, a group which
24
     publicly criticizes Sheriff Jones. This speaker-based discrimination is impermissible under the
25
     United States and California Constitutions. By engaging in this conduct, Defendant violated
26
     Plaintiffs’ rights under both constitutions.
27
             59.     Plaintiffs have no clear and adequate remedy at law for this violation of their
28
     constitutional rights and have suffered irreparable injury as a result of Defendant’s conduct,
                                                                                Page No. 15
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
            Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 17 of 18


1    which will continue unless and until enjoined by appropriate order of this court. Plaintiffs are

2    also entitled to, at a minimum, nominal damages as compensation for the violation of their

3    constitutional rights, as well as punitive damages.

4
                                      FOURTH CLAIM FOR RELIEF
5                                         (Declaratory Relief )
6            60.     Plaintiffs reallege and incorporate by this reference each of the foregoing
7    paragraphs, as if fully set forth in this claim for relief.
8            61.     There exists an actual, present and justiciable controversy between Plaintiffs and
9    defendant concerning Plaintiffs’ right to participate in public debate by posting, responding and
10   commenting on the Sheriff Jones Facebook Page.
11           62.     This controversy is ripe for judicial decision, and declaratory relief is necessary
12   and appropriate so that the parties may know the legal obligations that govern their present and
13   future conduct.
14

15           WHEREFORE, Plaintiffs respectfully pray for judgment as follows:
16           (a)     Declaring that by banning Plaintiffs from the Sheriff Jones Facebook Page, and
17   by deleting their posts, Defendant has violated Plaintiffs’ rights under the First Amendment of
18   the United States Constitution, 42 U.S.C. section 1983, and Article 1, Section 2(a) of the
19   California Constitution;
20           (b)     Granting injunctive relief enjoining Defendant from engaging in unlawful
21   censorship against Plaintiffs and others similarly situated by banning them on the Sheriff Jones
22   Facebook Page based on the content or viewpoint of their posts, or because of their identities;
23           (c)     Granting injunctive relief mandating that Defendant “unban” Plaintiffs from the
24   Sheriff Jones Facebook Page and restore their deleted posts, and enjoining him henceforth from
25   banning them or deleting their posts;
26           (d)     Awarding Plaintiffs nominal damages of one dollar each;
27           (e)     Awarding Plaintiffs punitive damages;
28           (f)     Awarding Plaintiffs their reasonable attorney fees and costs; and
                                                                                Page No. 16
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 2:19-cv-00182-TLN-KJN Document 1 Filed 01/30/19 Page 18 of 18


1          (g)    Granting any additional relief as may be just and proper.

2

3

4                                               Respectfully submitted,
5    Dated: January 30, 2019                    /s/ Sean Riordan
                                                Attorneys for Plaintiffs Tanya Faison and
6                                               Sonia Lewis
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                                Page No. 17
      Case No.: Unassigned COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
